EXHIBIT 10.30

Drafted, drawn & prepared for or by,

Recording requested by, and

When recorded return to:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.

Facsimile: (704) 348-5200

 

 

DEED OF TRUST AND ABSOLUTE ASSIGNMENT OF RENTS AND LEASES AND

SECURITY AGREEMENT (AND FIXTURE FILING)

 

 

Parties to the Document:

 

TRUSTOR (as Borrower):            IIT INLAND EMPIRE – 3700 INDIAN AVENUE LP
BENEFICIARY (as Lender):    WELLS FARGO BANK, NATIONAL ASSOCIATION TRUSTEE:   
        CHICAGO TITLE COMPANY

 

 

Property: 3700 Indian Avenue, Riverside County, Perris, California

 

 



--------------------------------------------------------------------------------

DEED OF TRUST AND ABSOLUTE ASSIGNMENT OF RENTS AND LEASES AND SECURITY AGREEMENT
(AND FIXTURE FILING)

THIS DEED OF TRUST AND ABSOLUTE ASSIGNMENT OF RENTS AND LEASES AND SECURITY
AGREEMENT (AND FIXTURE FILING) (this “Deed of Trust”), dated as of December 29,
2010 is made by IIT INLAND EMPIRE – 3700 INDIAN AVENUE LP, a Delaware limited
partnership (“Trustor”), with a mailing address at c/o Industrial Income
Operating Partnership LP, 518 17th Street, Suite 1700, Denver, Colorado 80202,
Attention: Lainie Minnick and General Counsel to CHICAGO TITLE COMPANY, a
California corporation (“Trustee”), with a mailing address at 700 S. Flower
Street, Suite 800, Los Angeles, California 90017 for the benefit of WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association, with a mailing
address at Wells Fargo Center, 1901 Harrison Street, 2nd Floor, MAC A0227-020,
Oakland, California 94612 (“Beneficiary”).

R E C I T A L S

 

A. Trustor, as “Borrower”, proposes to borrow from Beneficiary, and Beneficiary
proposes to lend to Trustor, the principal sum of FORTY-FIVE MILLION AND
00/100THS DOLLARS ($45,000,000.00) (together with any amendments, supplements,
replacements, extensions and/or modifications thereof, the “Loan”), pursuant to
the terms and conditions of that certain Loan Agreement of even date herewith
(the “Loan Agreement”), by and between Trustor and Beneficiary. The Loan is
evidenced by that certain Promissory Note (Secured) of even date herewith
(together with any amendments, supplements, replacements, extensions and/or
modifications thereof, the “Note”) executed by Trustor (and the other parties
thereto), payable to the order of Beneficiary, in the principal amount of the
Loan. The final Maturity Date of the Loan is no later than January 1, 2021.

 

B. The loan documents include this Deed of Trust, the Loan Agreement, the Note
and the other documents described in the Loan Agreement as Loan Documents
(collectively, the “Loan Documents”).

ARTICLE 1. DEED OF TRUST

 

1.1 GRANT. For the purposes of and upon the terms and conditions of this Deed of
Trust, Trustor irrevocably grants, bargains, sells, conveys and assigns to
Trustee, for the benefit of Beneficiary, with power of sale and right of entry
and possession, all estate, right, title and interest which Trustor now has or
may hereafter acquire in, to, under or derived from any or all of the following:

a. That real property (the “Land”) located in the city of Perris, county of
Riverside, state of California and more particularly described on Exhibit A
attached hereto;

b. All appurtenances, easements, rights of way, water and water rights,
(including but not limited to wells, canals, and reservoirs) pumps, pipes,
flumes and ditches and ditch rights, water stock, ditch and/or reservoir stock
or interests, royalties, development rights and credits, air rights, minerals,
oil rights, and gas rights, and any fixtures or evidence related thereto,
whether now or later used or useful in connection with, appurtenant to or
related to the Land, whether appropriated or unappropriated, tributory or
non-tributory, and decreed or undecreed;

c. All buildings, structures, facilities, other improvements and fixtures now or
hereafter located on the Land (collectively, the “Improvements”);

d. All apparatus, equipment, machinery and appliances and all accessions thereto
and renewals and replacements thereof and substitutions therefor used in the
operation or occupancy of the Land, it being intended by the parties that all
such items shall be conclusively considered to be a part of the Land, whether or
not attached or affixed to the Land;

 

2



--------------------------------------------------------------------------------

e. All land lying in the right-of-way of any street, road, avenue, alley or
right-of-way opened, proposed or vacated, and all sidewalks, strips and gores of
land adjacent to or used in connection with the Land;

f. All additions and accretions to the property described above;

g. All licenses, authorizations, certificates, variances, consents, approvals
and other permits now or hereafter pertaining to the Land and all estate, right,
title and interest of Trustor in, to, under or derived from all trade names or
business names relating to the Land or the present or future development,
construction, operation or use of the Land; and

h. All proceeds of any of the foregoing.

All of the property described above is hereinafter collectively defined as the
“Property.” The listing of specific rights or property shall not be interpreted
as a limitation of general terms.

ARTICLE 2. OBLIGATIONS SECURED

 

2.1 OBLIGATIONS SECURED. Trustor makes the foregoing grant and assignment for
the purpose of securing the following obligations (collectively, the “Secured
Obligations”):

a. Full and punctual payment to Beneficiary of all sums at any time owing under
the Note;

b. Payment and performance of all covenants and obligations of Trustor under
this Deed of Trust including, without limitation, indemnification obligations
and advances made to protect the Property;

c. Payment and performance of all additional covenants and obligations of
Trustor under the Loan Agreement and the other Loan Documents, excluding,
however, the Environmental Indemnity and any an all obligations of Borrower
thereunder;

d. Payment and performance of all future advances and other obligations that the
then record owner of all or part of the Property may agree to pay and/or perform
(whether as principal, surety or guarantor) for the benefit of Beneficiary, when
the obligation is evidenced by a writing which recites that it is secured by
this Deed of Trust;

e. All interest and charges on all obligations secured hereby including, without
limitation, prepayment charges, late charges and loan fees as expressly set
forth in the Loan Documents; and

f. All modifications, extensions and renewals of any of the obligations secured
hereby, however evidenced, including, without limitation: (i) modifications of
the required principal payment dates or interest payment dates or both, as the
case may be, deferring or accelerating payment dates wholly or partly; and
(ii) modifications, extensions or renewals at a different rate of interest
whether or not any such modification, extension or renewal is evidenced by a new
or additional promissory note or notes.

 

2.2 OBLIGATIONS. The term “obligations” is used herein in its broadest and most
comprehensive sense and shall be deemed to include, without limitation, all
interest and charges, prepayment charges, late charges and loan fees at any time
accruing or assessed on any of the Secured Obligations.

 

2.3 INCORPORATION. All terms and conditions of the Loan Agreement, the Note and
all other Loan Documents are incorporated herein by this reference. All persons
who may have or acquire an interest in the Property shall be deemed to have
notice of the terms of the Secured Obligations and to have notice that the rate
of interest on one or more Secured Obligation may vary from time to time.

 

3



--------------------------------------------------------------------------------

2.4 NOTICE: This Deed of Trust secures credit in the amount of up to
$45,000,000.00. Loans and advances up to this amount, together with interest,
are senior to indebtedness to other creditors under subsequently recorded or
filed mortgages and liens.

ARTICLE 3. ABSOLUTE ASSIGNMENT OF RENTS AND LEASES

 

3.1 ASSIGNMENT. Trustor irrevocably and absolutely assigns to Beneficiary all of
Trustor’s right, title and interest in, to and under: (a) all present and future
leases of the Property or any portion thereof, all licenses and agreements
relating to the management, leasing or operation of the Property or any portion
thereof, and all other agreements of any kind relating to the use or occupancy
of the Property or any portion thereof, whether such leases, licenses and
agreements are now existing or entered into after the date hereof, including the
Leases as such term is defined in the Loan Agreement (collectively, the
“Leases”); and (b) all rents, income, issues, revenues and profits arising from
the Property and the Leases and any renewals thereof and together with all
rents, income, issues and profits from the use, enjoyment and occupancy of the
Property (including, but not limited to, minimum rents, additional rents,
percentage rents, deficiency rents, security deposits, all fees, sums or charges
payable in connection with a modification, termination or settlement of a Lease
or related Lease guaranty, all liquidated damages following default beyond all
applicable notice and cure rights under any Leases, all proceeds payable under
any policy of insurance covering loss of rents resulting from untenantability
caused by damage to any part of the Property, all of Trustor’s rights to recover
monetary amounts from any tenant (as hereinafter defined) in bankruptcy
including, without limitation, rights of recovery for use and occupancy and
damage claims arising out of Lease defaults beyond all applicable notice and
cure rights, including rejection of a Lease, together with any sums of money
that may now or at any time hereafter be or become due and payable to Trustor by
virtue of any and all royalties, overriding royalties, bonuses, delay rentals
and any other amount of any kind or character arising under any and all present
and all future oil, gas and mining Leases covering the Property or any part
thereof, and all proceeds and other amounts paid or owing to Trustor under or
pursuant to any and all contracts and bonds relating to the construction,
erection or renovation of the Property (collectively, the “Payments”). The term
“Leases” shall also include all guarantees of and security for the tenants’
performance thereunder, and all amendments, extensions, renewals or
modifications thereto which are permitted hereunder. This is a present and
absolute assignment, not an assignment for security purposes only, and
Beneficiary’s right to the Leases and Payments is not contingent upon, and may
be exercised without possession of, the Property. The assignment of the rents
herein granted is not a pledge of rents but is an absolute assignment of all
rents, issues, profits, leases now or hereafter arising from the ownership,
occupancy or use of the Property and is primary security for the Secured
Obligations and shall be effective from the date hereof and not just in the
event of a Default (as such term is defined in the Loan Agreement). The rights
of Beneficiary to collect and receive the rents assigned hereunder or to
exercise any of the rights or powers herein granted to Beneficiary shall, to the
extent not prohibited by law, extend from the date hereof through the filing of
any suit to foreclose the lien of this Deed of Trust, the obtaining of any
judgment foreclosing the lien of this Deed of Trust, and any period allowed by
law for the redemption of the Property after any foreclosure sale.

 

3.2

GRANT OF LICENSE. Beneficiary confers upon Trustor a revocable license (the
“License”) to collect and retain the Payments as they become due and payable and
to administer the Leases pursuant to the terms thereof, until the occurrence and
continuance of a Default. During the continuance of a Default, the License shall
be automatically revoked and Beneficiary may collect and apply the Payments
pursuant to the terms hereof without notice and without taking possession of the
Property. Notwithstanding the foregoing, Beneficiary shall give prompt written
notice to Trustor of Beneficiary’s revocation of the License. All Payments
thereafter collected by Trustor shall be held by Trustor as trustee under a
constructive trust for the benefit of Beneficiary. The License shall
automatically be reinstated upon the cure of any such Default. Trustor hereby
irrevocably authorizes and directs the tenants under the Leases to rely upon and
comply with any notice or demand by Beneficiary for the payment to Beneficiary
of any rental or other sums which may at any time become due under the Leases,
or for the performance of any of the tenants’ undertakings under the Leases, and
the tenants shall have no right or duty to inquire as to whether any Default has
actually occurred or is then existing. Trustor hereby relieves the tenants from
any liability to Trustor by reason of relying upon and complying with any such
notice or demand by Beneficiary. Beneficiary may apply any Payments so collected
by Beneficiary against any Secured Obligation in accordance with the

 

4



--------------------------------------------------------------------------------

 

terms and provisions of the Loan Agreement and the Cash Management Agreement.
Collection of any Payments by Beneficiary shall not cure or waive any Default or
notice of Default or invalidate any acts done pursuant to such notice. If and
when no Default exists, Beneficiary shall re-confer the License upon Trustor
until the occurrence and continuance of another Default.

 

3.3 EFFECT OF ASSIGNMENT. The foregoing irrevocable assignment shall not cause
Beneficiary to be: (a) a mortgagee in possession; (b) responsible or liable for
the control, care, management or repair of the Property or for performing any of
the terms, agreements, undertakings, obligations, representations, warranties,
covenants and conditions of the Leases; (c) responsible or liable for any waste
committed on the Property by the tenants under any of the Leases or by any other
parties; for any dangerous or defective condition of the Property; or for any
negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, employee, invitee
or other person; or (d) responsible for or impose upon Beneficiary any duty to
produce rents or profits. Beneficiary shall not directly or indirectly be liable
to Trustor or any other person as a consequence of: (1) the exercise or failure
to exercise any of the rights, remedies or powers granted to Beneficiary
hereunder; or (2) the failure or refusal of Beneficiary to perform or discharge
any obligation, duty or liability of Trustor arising under the Leases.

ARTICLE 4. SECURITY AGREEMENT AND FIXTURE FILING

 

4.1 SECURITY INTEREST. Trustor grants and assigns to Beneficiary a security
interest to secure payment and performance of all of the Secured Obligations, in
all of the following described personal property in which Trustor now or at any
time hereafter has any interest (“Collateral”):

All goods, building and other materials, supplies, work in process, equipment,
machinery, fixtures, furniture, furnishings, signs and other personal property,
wherever situated, which are or are to be incorporated into, used in connection
with or appropriated for use on the Property; all agreements, contracts,
certificates, instruments, franchises, permits, licenses and other documents,
now or hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Trustor therein and thereunder, including, without limitation, the
right, upon the happening of any default hereunder, to receive and collect any
sums payable to Trustor thereunder, including but not limited to amounts
received by Trustor pursuant to Section 35 of the PSA; all rents, issues,
income, revenue, deposits and profits of the Property; all inventory, accounts,
cash receipts, deposit accounts, impounds, accounts receivable, contract rights,
general intangibles, software, chattel paper, instruments, documents, promissory
notes, drafts, letters of credit, letter of credit rights, supporting
obligations, insurance policies, insurance and condemnation awards and proceeds,
any other rights to the payment of money, trade names, trademarks and service
marks arising from or related to the Property or any business now or hereafter
conducted thereon by Trustor; all permits, consents, approvals, licenses,
authorizations and other rights granted by, given by or obtained from, any
governmental entity with respect to the Property; all deposits or other security
now or hereafter made with or given to utility companies by Trustor with respect
to the Property; all advance payments of insurance premiums made by Trustor with
respect to the Property; all plans, drawings and specifications relating to the
Property; all loan funds held by Beneficiary, whether or not disbursed; all
funds deposited with Beneficiary pursuant to any Loan Document; all reserves,
deferred payments, deposits, accounts, refunds, cost savings and payments of any
kind related to the Property or any portion thereof, including, without
limitation, all Impounds; together with all replacements and proceeds of, and
additions and accessions to, any of the foregoing, and all books, records and
files relating to any of the foregoing.

As to all of the above-described personal property which is or which hereafter
becomes a “fixture” under applicable law, this Deed of Trust constitutes a
fixture filing under the California Uniform Commercial Code as amended or
recodified from time to time (the “UCC”).

 

5



--------------------------------------------------------------------------------

4.2 COVENANTS. Trustor agrees: (a) to execute and deliver such documents as
Beneficiary deems reasonably necessary to create, perfect and continue the
security interests contemplated hereby; (b) not to change its name, and, as
applicable, its chief executive offices, its principal residence or the
jurisdiction in which it is organized without giving Beneficiary at least
thirty (30) days’ prior written notice thereof; and (c) to cooperate with
Beneficiary in perfecting all security interests granted herein and in obtaining
such agreements from third parties as Beneficiary deems reasonably necessary,
proper or convenient in connection with the preservation, perfection or
enforcement of any of Beneficiary’s rights hereunder.

 

4.3 RIGHTS OF BENEFICIARY. In addition to Beneficiary’s rights as a “Secured
Party” under the UCC, Beneficiary may, but shall not be obligated to, at any
time without notice and at the expense of Trustor: (a) give notice to any person
of Beneficiary’s rights hereunder and enforce such rights at law or in equity;
(b) insure, protect, defend and preserve the Collateral or any rights or
interests of Beneficiary therein; and (c) subject to the rights of tenants under
the Leases, inspect the Collateral. Notwithstanding the above, in no event shall
Beneficiary be deemed to have accepted any property other than cash in
satisfaction of any obligation of Trustor to Beneficiary unless Beneficiary
shall make an express written election of said remedy under the UCC or other
applicable law.

 

4.4 RIGHTS OF BENEFICIARY UPON DEFAULT. Upon the occurrence and during the
continuance of a Default, then in addition to all of Beneficiary’s rights as a
“Secured Party” under the UCC or otherwise at law:

a. Disposition of Collateral. Beneficiary may: (i) upon written notice, require
Trustor to assemble any or all of the Collateral and make it available to
Beneficiary at a place designated by Beneficiary; (ii) without prior notice but
subject to the rights of tenants under the Leases, enter upon the Property or
other place where the Collateral may be located and take possession of, collect,
sell, lease, license and otherwise dispose of the Collateral, and store the same
at locations acceptable to Beneficiary at Trustor’s expense; or (iii) sell,
assign and deliver the Collateral at any place or in any lawful manner and bid
and become purchaser at any such sales; and

b. Other Rights. Beneficiary may, for the account of Trustor and at Trustor’s
expense: (i) operate, use, consume, sell, lease, license or otherwise dispose of
the Collateral as Beneficiary deems appropriate for the purpose of performing
any or all of the Secured Obligations; (ii) enter into any agreement, compromise
or settlement including insurance claims, which Beneficiary may deem desirable
or proper with respect to any of the Collateral; and (iii) endorse and deliver
evidences of title for, and receive, enforce and collect by legal action or
otherwise, all indebtedness and obligations now or hereafter owing to Trustor in
connection with or on account of any or all of the Collateral.

Trustor acknowledges and agrees that a disposition of the Collateral in
accordance with Beneficiary’s rights and remedies as heretofore provided is a
disposition thereof in a commercially reasonable manner and that five (5) days’
prior notice of such disposition is commercially reasonable notice. Beneficiary
shall have no obligation to process or prepare the Collateral for sale or other
disposition. In disposing of the Collateral, Beneficiary may disclaim all
warranties of title, possession, quiet enjoyment and the like. Any proceeds of
any sale or other disposition of the Collateral may be applied by Beneficiary
first to the reasonable expenses incurred by Beneficiary in connection
therewith, including, without limitation, reasonable attorneys’ fees and
disbursements, and then to the payment of the Secured Obligations, in such order
of application as Beneficiary may from time to time elect.

 

4.5 POWER OF ATTORNEY. Trustor hereby irrevocably appoints Beneficiary as
Trustor’s attorney-in-fact (such agency being coupled with an interest), and as
such attorney-in-fact, during the continuance of a Default, Beneficiary may,
without the obligation to do so, in Beneficiary’s name, Trustee’s name or in the
name of Trustor, at any time hereafter and/or during the term of the Loan,
prepare, execute, file and record financing statements, continuation statements,
applications for registration and like papers necessary to create, perfect or
preserve any of Beneficiary’s security interests and rights in or to the
Collateral, and upon the continuance of a Default, take any other action
required of Trustor; provided, however, that Beneficiary as such
attorney-in-fact shall be accountable only for such funds as are actually
received by Beneficiary.

 

6



--------------------------------------------------------------------------------

ARTICLE 5. REPRESENTATIONS AND WARRANTIES

 

5.1 REPRESENTATIONS AND WARRANTIES. Trustor represents and warrants to
Beneficiary that, to Trustor’s current actual knowledge after reasonable
investigation and inquiry, the following statements are true and correct as of
the Effective Date:

a. Title. Trustor lawfully holds and possesses marketable fee simple title to
the Property subject to the Permitted Encumbrances, without limitation on the
right to encumber same. This Deed of Trust is a first lien on the Property prior
and superior to all other liens and encumbrances on the Property except:
(i) liens for real estate taxes and assessments not yet due and payable;
(ii) senior exceptions previously approved by Beneficiary and shown in the title
insurance policy insuring the lien of this Deed of Trust and any other Permitted
Encumbrances; and (iii) other matters, if any, previously disclosed to
Beneficiary by Trustor in a writing specifically referring to this
representation and warranty. None of the senior encumbrances noted herein above
to this Deed of Trust materially and adversely interferes with the current use
of the Property, the security intended to be provided by the Deed of Trust, or
the Trustor’s ability to pay the Secured Obligations when and as due or the
value of the Property.

b. Mechanics’ Liens. There are no mechanics’ or similar liens or claims which
have been filed for work, labor or material (and no rights are outstanding that
under law could give rise to any such liens) affecting the Property which are or
may be prior to or equal to the lien of this Deed of Trust.

c. Encroachments. Except as shown in the survey previously delivered to
Beneficiary, none of the Improvements which were included for the purpose of
determining the appraised value of the Property lies outside of the boundaries
or building restriction lines of the Property and no buildings or other
improvements located on adjoining properties encroach upon the Property.

d. Collateral. Trustor has good title to the existing Collateral, free and clear
of all liens and encumbrances except those, if any, previously disclosed to
Beneficiary by Trustor or the title company in writing. Trustor’s chief
executive office (or principal residence, if applicable) is located at the
address shown on page 1 of this Deed of Trust. Trustor is an organization
organized solely under the laws of the State of Delaware. All organizational
documents of Trustor delivered to Beneficiary are complete and accurate in every
material respect. Trustor’s legal name is exactly as shown on page 1 of this
Deed of Trust.

e. Condition of Property. Except as shown in the property condition report or
other engineering reports previously delivered to or obtained by Beneficiary,
the Property is in good condition and repair and is free from any damage that
would materially and adversely affect the value of the Property as security for
the Loan or the intended use of the Property.

f. Wetlands. No part of the Property consists of or is classified as wetlands,
tidelands or swamp and overflow lands.

g. Flood Designation. No part of the Property is included in any area identified
by the Secretary of Housing and Urban Development pursuant to the Flood Disaster
Protection Act of 1973, as amended, as an area having special flood hazards.

h. Property Taxes and Other Liabilities. All taxes, governmental assessments,
insurance premiums, water, sewer and municipal charges, and ground rents, if
any, which previously became due and owing in respect of the Property have been
paid. No unpaid assessments for public improvements or assessments otherwise
affecting the Property currently exist or, to Trustor’s knowledge, are pending,
nor are improvements contemplated to the Property that may result in any such
assessments.

i. Condemnation. There is no proceeding pending or, to Trustor’s knowledge,
threatened for the total or partial condemnation of the Property.

 

7



--------------------------------------------------------------------------------

j. Separate Tax Parcel(s). The Property is assessed for real estate tax purposes
as one or more wholly independent tax parcels, separate from any other real
property, and no other real property is assessed and taxed together with the
Property or any portion thereof.

k. Access. As shown on the survey of the Property delivered to Beneficiary, the
Property is served by and has unimpeded access to and from one or more public
streets or thoroughfares or is benefited by easements, rights-of-way or other
rights providing service and unimpeded access to and from one or more public
streets or thoroughfares.

l. Utilities; Water; Sewer. The Property is served by all utilities required for
the current or contemplated use thereof. All utility service is provided by
public utilities and the Property has accepted or is equipped to accept such
utility service. The Property is served by public water and sewer systems.

m. Loan Agreement. Trustor hereby reaffirms and incorporates herein all
representations and warranties of Trustor set forth in the Loan Agreement and in
the other Loan Documents.

ARTICLE 6. RIGHTS AND DUTIES OF THE PARTIES

 

6.1 MAINTENANCE AND PRESERVATION OF THE PROPERTY. Trustor shall (or cause the
following): (a) keep the Property in good condition and repair; (b) complete or
restore promptly and in workmanlike manner the Property or any part thereof
which may be damaged or destroyed; (c) comply and cause the Property to comply
with (i) all applicable laws, ordinances, regulations and standards, (ii) all
covenants, conditions, restrictions and equitable servitudes, whether public or
private, of every kind and character encumbering the Property and (iii) all
requirements of insurance companies and any bureau or agency which establishes
standards of insurability, which laws, covenants or requirements affect the
Property and pertain to acts committed or conditions existing thereon,
including, without limitation, any work of alteration, improvement or demolition
as such applicable laws, covenants or requirements mandate; (d) operate and
manage the Property at all times in a professional manner and do all other acts
which from the character or use of the Property may be deemed reasonably
necessary in Trustor’s reasonable prudent business judgment to maintain and
preserve the Property; (e) promptly after execution, deliver to Beneficiary a
copy of any management agreement concerning the Property and all amendments
thereto and waivers thereof; and (f) execute and acknowledge all further
documents, instruments and other papers as Beneficiary deems reasonably
necessary or appropriate to preserve, continue, perfect and enjoy the benefits
of this Deed of Trust and perform Trustor’s obligations, including, without
limitation, statements of the amount secured hereby then owing and statements of
no offset. Trustor shall not: (1 remove or demolish all or any material part of
the Property; (2)except in accordance with Section 7.17 of the Loan Agreement,
alter all or any portion of the Property; (3) initiate or acquiesce in any
change in any zoning or other land classification which affects the Property;
(4) materially alter the type of occupancy or use of all or any part of the
Property; or (5) commit or permit physical waste of the Property.

 

6.2 LIENS, ENCUMBRANCES AND CHARGES. Trustor shall immediately discharge by
bonding or otherwise any lien, charge or other encumbrance which attaches to the
Property in violation of Section 15 of the Loan Agreement. Subject to Trustor’s
right to contest such matters under this Deed of Trust or as expressly permitted
in the Loan Documents, Trustor shall pay when due all obligations secured by or
reducible to liens and encumbrances which shall now or hereafter encumber or
appear to encumber all or any part of the Property or any interest therein,
whether senior or subordinate hereto, including, without limitation, all claims
for work or labor performed, or materials or supplies furnished, in connection
with any work of demolition, alteration, repair, improvement or construction of
or upon the Property, except such as Trustor may in good faith contest or as to
which a bona fide dispute may arise (provided provision is made to the
satisfaction of Beneficiary for eventual payment thereof in the event that
Trustor is obligated to make such payment and that any recorded claim of lien,
charge or other encumbrance against the Property is immediately discharged by
bonding or otherwise).

 

6.3 TAXES AND OTHER LIABILITIES. Trustor shall pay and discharge when due any
and all indebtedness, obligations, assessments and taxes, both real and personal
and including federal and state income taxes and state and local property taxes
and assessments. Trustor shall promptly provide to Beneficiary copies of all tax
and assessment notices pertaining to the Property.

 

8



--------------------------------------------------------------------------------

6.4 IMPOUNDS. Trustor shall deposit and fund the Impounds in accordance with the
terms and conditions of the Loan Agreement.

 

6.5 DEFENSE AND NOTICE OF LOSSES, CLAIMS AND ACTIONS. Trustor shall protect,
preserve and defend the Property and title to and right of possession of the
Property, the security of this Deed of Trust and the rights and powers of
Beneficiary and Trustee hereunder at Trustor’s sole expense against all adverse
claims, whether the claim: (a) is against a possessory or non-possessory
interest; (b) arose prior or subsequent to the Effective Date; or (c) is senior
or junior to Trustor’s or Beneficiary’s rights. Trustor shall give Beneficiary
and Trustee prompt notice in writing of the assertion of any written claim, of
the filing of any action or proceeding, of the occurrence of any material damage
to the Property pursuant to Section 12.7(a) of the Loan Agreement and of any
condemnation offer or action pursuant to Section 12.7(a) of the Loan Agreement.

 

6.6 RIGHT OF INSPECTION. Subject to the rights of tenants, Beneficiary and its
independent contractors, agents and employees may enter the Property from time
to time at any reasonable time and subject to the rights of tenants under the
Leases for the purpose of inspecting the Property and ascertaining Trustor’s
compliance with the terms of this Deed of Trust. Beneficiary shall use
commercially reasonable efforts to assure that Beneficiary’s entry upon and
inspection of the Property shall not materially and unreasonably interfere with
the business or operations of Trustor or Trustor’s tenants on the Property.

 

6.7 DUE ON SALE/ENCUMBRANCE. The Loan is subject to the due on sale, transfer
and encumbrance provisions contained in the Loan Agreement.

 

6.8 POWERS OF BENEFICIARY. From time to time and without affecting the personal
liability of any person for payment of any indebtedness or performance of any of
the Secured Obligations, Beneficiary may, without liability therefor and without
notice: (a) reconvey all or any part of the Property; (b) consent to the making
of any map or plat of the Property; (c) join in granting any easement on the
Property; (d) join in any declaration of covenants and restrictions; or (e) join
in any extension agreement or any agreement subordinating the lien or charge of
this Deed of Trust. Nothing contained in the immediately preceding sentence
shall be construed to limit, impair or otherwise affect the rights of Trustor in
any respect. Except as may otherwise be required by applicable law, Beneficiary
may from time to time apply to any court of competent jurisdiction for aid and
direction in the enforcement of the rights and remedies available hereunder, and
Beneficiary may obtain orders or decrees directing or confirming or approving
acts in the enforcement of said remedies. Beneficiary has no obligation to
notify any party of any pending sale or any action or proceeding (including,
without limitation, actions in which Trustor or Beneficiary shall be a party)
unless held or commenced and maintained by Beneficiary under this Deed of Trust.

 

6.9 EXCULPATION. Beneficiary shall not directly or indirectly be liable to
Trustor or any other person as a consequence of: (a) the exercise of the rights,
remedies or powers granted to Beneficiary in this Deed of Trust; (b) the failure
or refusal of Beneficiary to perform or discharge any obligation or liability of
Trustor under any agreement related to the Property or under this Deed of Trust;
or (c) any loss sustained by Trustor or any third party resulting from
Beneficiary’s failure to lease the Property after a Default (as defined in the
Loan Agreement) or from any other act or omission of Beneficiary in managing the
Property after a Default unless the loss is caused by the willful misconduct,
gross negligence or bad faith of Beneficiary and no such liability shall be
asserted or enforced against Beneficiary, all such liability being expressly
waived and released by Trustor.

 

6.10

INDEMNITY. Trustor hereby reaffirms and fully incorporates herein its indemnity
obligations set forth in the Loan Agreement. In addition to the foregoing,
Trustor agrees to defend, indemnify and hold harmless Trustee from and against
any claim, loss, damage, cost, expense or liability directly or indirectly
arising out of: (a) the making of the Loan; (b) this Deed of Trust; (c) the
execution of this trust or the performance of any act required or permitted
hereunder or by law; (d) any failure of Trustor to perform Trustor’s obligations
under this Deed of Trust or the other Loan Documents; (e) any act or omission by
Trustor or

 

9



--------------------------------------------------------------------------------

any contractor, agent, employee or representative of Trustor with respect to the
Property; or (f) any claim, loss, damage, cost, expense or liability directly or
indirectly arising out of: (i) the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials (as defined in the Loan Agreement) which are
found in, on, under or about the Property (including, without limitation,
underground contamination); or (ii) the breach of any covenant, representation
or warranty of Trustor regarding Hazardous Materials or condition of the
Property set forth in the Loan Agreement and/or herein. This indemnity shall
include, without limitation: (aa) all actual damages incurred or suffered
directly by Trustee (including, without limitation, any third party tort claims
or governmental claims, fines or penalties against the Trustee), expressly
excluding all consequential damages; (bb) all reasonable third party court costs
and reasonable attorneys’ fees (including, without limitation, expert witness
fees), paid or actually incurred by the Trustee; and (cc) the costs, whether
foreseeable or unforeseeable, of any investigation, repair, cleanup or
detoxification of the Property which is required by any governmental entity or
is otherwise necessary to render the Property in compliance with all laws and
regulations pertaining to Hazardous Materials. The foregoing to the contrary
notwithstanding, this indemnity shall not include any claim, loss, damage, cost,
expense or liability directly or indirectly to the extent it arises out of the
gross negligence or willful misconduct of the Trustee, or with respect to the
matters set forth in clause (f) above, any claim, loss, damage, cost, expense or
liability incurred by the Trustee resulting from the introduction and initial
release of Hazardous Materials on the Property first occurring after the
transfer of title to the Property at a foreclosure sale under this Deed of
Trust, either pursuant to judicial decree or the power of sale, or by deed in
lieu of such foreclosure. Trustor shall pay promptly upon Trustee’s demand any
amounts owing under this indemnity together with interest from the date of
written demand thereof until paid at the rate of interest applicable to the
principal balance of the Note as specified therein. Trustor agrees to use legal
counsel reasonably acceptable to Trustee in any action or proceeding arising
under this indemnity.

THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE TERMINATION AND/OR RECONVEYANCE
OR RELEASE AND/OR DISCHARGE OF THIS DEED OF TRUST, BUT TRUSTOR’S LIABILITY UNDER
THIS INDEMNITY SHALL BE SUBJECT TO THE PROVISIONS OF THE SECTION IN THE LOAN
AGREEMENT ENTITLED “BORROWER’S LIABILITY.”

 

6.11 RELEASES, EXTENSIONS, MODIFICATIONS AND ADDITIONAL SECURITY. Without notice
to or the consent, approval or agreement of any persons or entities having any
interest at any time in the Property or in any manner obligated under the
Secured Obligations (collectively, the “Interested Parties”), Beneficiary may,
from time to time: (a) fully or partially release any person or entity from
liability for the payment or performance of any Secured Obligation; (b) extend
the maturity of any Secured Obligation; (c) make any agreement with Trustor
increasing the amount or otherwise altering the terms of any Secured Obligation;
(d) accept additional security for any Secured Obligation; or (e) release all or
any portion of the Property, Collateral and other security for any Secured
Obligation. None of the foregoing actions shall release or reduce the personal
liability of any of said Interested Parties, or release or impair the priority
of the lien of this Deed of Trust upon the Property.

 

6.12 RELEASE. Upon payment in full of the Secured Obligations (including,
without limitation, repayment in full of the principal, interest and other
amounts owing under the Note), and all obligations, if any, of Beneficiary for
future advances have been terminated, then, and in that event only, Beneficiary
shall release, without warranty, the Property or that portion thereof then held
hereunder. The recitals of any matters or facts in any release executed
hereunder shall be conclusive proof of the truthfulness thereof. To the extent
permitted by law, the release may describe the grantee as “the person or persons
legally entitled thereto”. Beneficiary shall not have any duty to determine the
rights of persons claiming to be rightful grantees of any release. When the
Property has been fully released, the last such release shall operate as a
reassignment of all future rents, issues and profits of the Property to the
person or persons legally entitled thereto.

 

6.13 SUBROGATION. Beneficiary shall be subrogated to the lien of all
encumbrances, whether released of record or not, paid in whole or in part by
Beneficiary pursuant to this Deed of Trust or by the proceeds of any loan
secured by this Deed of Trust.

 

10



--------------------------------------------------------------------------------

6.14 ACCEPTANCE OF TRUST; POWERS AND DUTIES OF TRUSTEE. Trustee accepts this
trust when this Deed of Trust is recorded. From time to time upon written
request of Beneficiary and presentation of this Deed of Trust, or a certified
copy thereof, for endorsement, and without affecting the personal liability of
any person for payment of any indebtedness or performance of any Secured
Obligation, Trustee may, without liability therefor and without notice:
(a) reconvey all or any part of the Property; (b) consent to the making of any
map or plat of the Property; (c) join in granting any easement on the Property;
(d) join in any declaration of covenants and restrictions; or (e) join in any
extension agreement or any agreement subordinating the lien or charge of this
Deed of Trust. Nothing contained in the immediately preceding sentence shall be
construed to limit, impair or otherwise affect the rights of Trustor in any
respect. Except as may otherwise be required by applicable law, Trustee or
Beneficiary may from time to time apply to any court of competent jurisdiction
for aid and direction in the execution of the trusts hereunder and the
enforcement of the rights and remedies available hereunder, and Trustee or
Beneficiary may obtain orders or decrees directing or confirming or approving
acts in the execution of said trusts and the enforcement of said remedies.
Trustee has no obligation to notify any party of any pending sale or any action
or proceeding (including, without limitation, actions in which Trustor,
Beneficiary or Trustee shall be a party) unless held or commenced and maintained
by Trustee under this Deed of Trust. Trustee shall not be obligated to perform
any act required of it hereunder unless the performance of the act is requested
in writing and Trustee is reasonably indemnified and held harmless against loss,
cost, liability and expense.

 

6.15 COMPENSATION OF TRUSTEE. Trustor shall pay to Trustee reasonable
compensation and reimbursement for services and expenses in the administration
of this trust, including, without limitation, reasonable attorneys’ fees.
Trustor shall pay all indebtedness arising under this Section immediately upon
demand by Trustee or Beneficiary together with interest thereon from the date of
written demand thereof at the rate of interest then applicable to the principal
balance of the Note as specified therein.

 

6.16 SUBSTITUTION OF TRUSTEE. From time to time, by a writing signed and
acknowledged by Beneficiary and recorded in the Office of the Recorder of the
County in which the Property is situated, Beneficiary may appoint another
trustee to act in the place and stead of Trustee or any successor. Such writing
shall set forth any information required by law. The recordation of such
instrument of substitution shall discharge Trustee herein named and shall
appoint the new trustee as the trustee hereunder with the same effect as if
originally named trustee herein. A writing recorded pursuant to the provisions
of this Section shall be conclusive proof of the proper substitution of such new
trustee.

 

6.17 RECONVEYANCE. Upon Beneficiary’s written request, and upon surrender of
this Deed of Trust or certified copy thereof and any note, instrument or
instruments setting forth all obligations secured hereby to Trustee for
cancellation, Trustee shall reconvey, without warranty, the Property or that
portion thereof then held hereunder. The recitals of any matters or facts in any
reconveyance executed hereunder shall be conclusive proof of the truthfulness
thereof. To the extent permitted by law, the reconveyance may describe the
grantee as “the person or persons legally entitled thereto”. Neither Beneficiary
nor Trustee shall have any duty to determine the rights of persons claiming to
be rightful grantees of any reconveyance. When the Property has been fully
reconveyed, the last such reconveyance shall operate as a reassignment of all
future rents, issues and profits of the Property to the person or persons
legally entitled thereto.

ARTICLE 7. REMEDIES

 

7.1 RIGHTS AND REMEDIES. In addition to the rights and remedies set forth in the
Loan Agreement, at any time after and during the continuance of a Default,
Beneficiary shall have all of the following rights and remedies:

a. Entry on Property. With or without notice, and without releasing Trustor from
any Secured Obligation, and without becoming a mortgagee in possession, to enter
upon the Property from time to time and to do such acts and things as
Beneficiary or Trustee deems necessary or desirable in order to inspect,
investigate, assess and protect the security hereof or to cure any Default,
including, without limitation: (i) to take and possess all documents, books,
records, papers and accounts of Trustor and/or any non-borrower Trustor of the
Property, the then owner of the Property which relate to the Property; (ii) to
make, terminate, enforce or modify leases of the Property upon such terms and
conditions as Beneficiary

 

11



--------------------------------------------------------------------------------

deems proper; (iii) to make repairs, alterations and improvements to the
Property necessary, in Trustee’s or Beneficiary’s sole judgment, to protect or
enhance the security hereof; (iv) to appear in and defend any action or
proceeding purporting to affect the security hereof or the rights or powers of
Beneficiary or Trustee hereunder; (v) to pay, purchase, contest or compromise
any encumbrance, charge, lien or claim of lien which, in the sole judgment of
either Beneficiary or Trustee, is or may be senior in priority hereto, the
judgment of Beneficiary being conclusive as between the parties hereto; (vi) to
obtain insurance; (vii) to pay any premiums or charges with respect to insurance
required to be carried hereunder or under any other Loan Document; (viii) to
obtain a court order to enforce Beneficiary’s right to enter and inspect the
Property for Hazardous Materials, in which regard the decision of Beneficiary as
to whether there exists a release or threatened release of Hazardous Materials
onto the Property shall be deemed reasonable and conclusive as between the
parties hereto; (ix) to have a receiver appointed pursuant to applicable law to
enforce Beneficiary’s rights to enter and inspect the Property for Hazardous
Materials; and/or (x) to employ legal counsel, accountants, engineers,
consultants, contractors and other appropriate persons to assist them;

b. Appointment of Receiver. With or without notice to Trustor and without a
hearing, which are hereby waived by Trustor, to apply ex parte to a court of
competent jurisdiction for and obtain appointment of a receiver of the Property
as a matter of strict right, and Beneficiary’s right to collect Payments, and
without regard to: (i) the adequacy of the security for the repayment of the
Secured Obligations; (ii) the existence of a declaration that the Secured
Obligations are immediately due and payable; or (iii) the filing of a notice of
default and Trustor consents to such appointment;

c. Judicial Foreclosure; Injunction. To commence and maintain an action or
actions in any court of competent jurisdiction to foreclose this instrument as a
mortgage or to obtain specific enforcement of the covenants of Trustor
hereunder, and Trustor agrees that such covenants shall be specifically
enforceable by injunction or any other appropriate equitable remedy and that for
the purposes of any suit brought under this subparagraph, Trustor waives the
defense of laches and any applicable statute of limitations;

d. Nonjudicial Foreclosure.

(i) To cause Trustee to execute a written notice of such Default and of the
election to cause the Property to be sold to satisfy the Secured Obligations.
Trustee shall give and record such notice as the law then requires as a
condition precedent to a trustee’s sale. When the minimum period of time
required by law after such notice has elapsed, Trustee, without notice to or
demand upon Trustor except as required by law, shall sell the Property at the
time and place of sale fixed by it in the notice of sale, at one or several
sales, either as a whole or in separate parcels and in such manner and order,
all as Beneficiary in its sole discretion may determine, at public auction to
the highest bidder for cash, in lawful money of the United States, payable at
time of sale. Neither Trustor nor any other person or entity other than
Beneficiary shall have the right to direct the order in which the Property is
sold. Subject to requirements and limits imposed by law, Trustee may, from time
to time, postpone sale of all or any portion of the Property by public
announcement at such time and place of sale, and from time to time may postpone
the sale by public announcement at the time and place fixed by the preceding
postponement. A sale of less than the whole of the Property or any defective or
irregular sale made hereunder shall not exhaust the power of sale provided for
herein. Trustee shall deliver to the purchaser at such sale a deed conveying the
Property or portion thereof so sold, but without any covenant or warranty,
express or implied. The recitals in the deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Any person, including Trustee,
Trustor or Beneficiary may purchase at the sale;

(ii) Upon sale of the Property at any foreclosure, Beneficiary may bid for and
purchase the Property and shall be entitled to apply (as determined by
Beneficiary in its sole and absolute discretion) all or any portion of the
Secured Obligations as a credit against the purchase price. In determining such
credit bid, Beneficiary may, but is not obligated to, take into account all or
any of the following: (i) appraisals of the Property as such appraisals may be
discounted or adjusted by Beneficiary in its sole and absolute underwriting
discretion; (ii) expenses and costs

 

12



--------------------------------------------------------------------------------

incurred by Beneficiary with respect to the Property prior to foreclosure;
(iii) expenses and costs which Beneficiary anticipates will be incurred with
respect to the Property after foreclosure, but prior to resale, including,
without limitation, costs of structural reports and other due diligence, costs
to carry the Property prior to resale, costs of resale (e.g. commissions,
attorneys’ fees, and taxes), costs of any Hazardous Materials clean-up and
monitoring, costs of deferred maintenance, repair, refurbishment and retrofit,
costs of defending or settling litigation affecting the Property, and lost
opportunity costs (if any), including the time value of money during any
anticipated holding period by Beneficiary; (iv) declining trends in real
property values generally and with respect to properties similar to the
Property; (v) anticipated discounts upon resale of the Property as a distressed
or foreclosed property; (vi) the fact of additional collateral (if any), for the
Secured Obligations; and (vii) such other factors or matters that Beneficiary
(in its sole and absolute discretion) deems appropriate. In regard to the above,
Trustor acknowledges and agrees that: (i) Beneficiary is not required to use any
or all of the foregoing factors to determine the amount of its credit bid;
(ii) this paragraph does not impose upon Beneficiary any additional obligations
that are not imposed by law at the time the credit bid is made; (iii) the amount
of Beneficiary’s credit bid need not have any relation to any loan-to-value
ratios specified in the Loan Documents or previously discussed between Trustor
and Beneficiary; and (iv) Beneficiary’s credit bid may be (at Beneficiary’s sole
and absolute discretion) higher or lower than any appraised value of the
Property;

e. Intentionally omitted.

f. Rights to Collateral. To exercise all rights Trustee or Beneficiary may have
with respect to the Collateral under this Deed of Trust, the UCC or otherwise at
law; and

g. Other Rights. To exercise such other rights as Trustee or Beneficiary may
have at law or in equity or pursuant to the terms and conditions of this Deed of
Trust or any of the other Loan Documents.

Any sale of Collateral hereunder shall be conducted in any manner permitted by
the UCC.

 

7.2 APPLICATION OF FORECLOSURE SALE PROCEEDS. If any foreclosure sale is
effected, Trustee shall apply the proceeds of such sale in the following order
of priority, to the extent permitted under applicable law: First, to the costs,
fees and expenses of exercising the power of sale and of sale, including,
without limitation, the payment of trustee’s fees and attorneys’ fees permitted
pursuant to applicable law; Second, to the payment of the Secured Obligations
which are secured by this Deed of Trust, in such order as Beneficiary shall
determine in its sole discretion; Third, to satisfy the outstanding balance of
obligations secured by any junior liens or encumbrances in the order of their
priority; and Fourth, to Trustor or Trustor’s successor in interest, or in the
event the Property has been sold or transferred to another, to the vested owner
of record at the time of the trustee’s sale.

 

7.3 WAIVER OF MARSHALING RIGHTS. Trustor, for itself and for all parties
claiming through or under Trustor, and for all parties who may acquire a lien on
or interest in the Property, hereby waives all rights to have the Property
and/or any other property, including, without limitation, the Collateral, which
is now or later may be security for any Secured Obligation, marshaled upon any
foreclosure of this Deed of Trust or on a foreclosure of any other security for
any of the Secured Obligations.

 

7.4 NO CURE OR WAIVER. Neither Beneficiary’s nor Trustee’s nor any receiver’s
entry upon and taking possession of all or any part of the Property, nor any
collection of rents, issues, profits, insurance proceeds, condemnation proceeds
or damages, other security or proceeds of other security, or other sums, nor the
application of any collected sum to any Secured Obligation, nor the exercise of
any other right or remedy by Beneficiary or Trustee or any receiver (except as
required by applicable law) shall cure or waive any Default or notice of default
under this Deed of Trust, or nullify the effect of any notice of default or sale
(unless all Secured Obligations then due have been paid or performed and Trustor
has cured all other Defaults hereunder), or impair the status of the security,
or prejudice Beneficiary or Trustee in the exercise of any right or remedy, or
be construed as an affirmation by Beneficiary of any tenancy, lease or option or
a subordination of the lien of this Deed of Trust, unless and until the Debt has
been repaid in full as a result thereof.

 

13



--------------------------------------------------------------------------------

7.5 PAYMENT OF COSTS, EXPENSES AND ATTORNEYS’ FEES. Trustor agrees to pay to
Beneficiary promptly upon demand all third-party costs and expenses actually
incurred by Trustee and Beneficiary in the enforcement of the terms and
conditions of this Deed of Trust (including, without limitation, servicer costs,
court costs and reasonable attorneys’ fees, whether incurred in litigation or
not) with interest from the date of expenditure until said sums have been paid
at the rate of interest applicable to the principal balance of the Note as
specified therein.

 

7.6 POWER TO FILE NOTICES AND CURE DEFAULTS. Trustor hereby irrevocably appoints
Beneficiary and its successors and assigns, as its attorney-in-fact, which
agency is coupled with an interest, to perform any obligation of Trustor
hereunder upon the occurrence of an event, act or omission which, with notice or
passage of time or both, would constitute a Default, provided Beneficiary has
provided Trustor with any required written notice or cure period, as required by
the Loan Agreement, provided, however, that: (a) Beneficiary as such
attorney-in-fact shall only be accountable for such funds as are actually
received by Beneficiary; and (b) Beneficiary shall not be liable to Trustor or
any other person or entity for any failure to act under this Article 7.

ARTICLE 8. MISCELLANEOUS PROVISIONS

 

8.1 ADDITIONAL PROVISIONS. The Loan Documents contain or incorporate by
reference the entire agreement of the parties with respect to matters
contemplated herein and supersede all prior negotiations. The Loan Documents
grant further rights to Beneficiary and contain further agreements and
affirmative and negative covenants by Trustor which apply to this Deed of Trust
and to the Property and such further rights and agreements are incorporated
herein by this reference. THE OBLIGATIONS AND LIABILITIES OF TRUSTOR UNDER THIS
DEED OF TRUST AND THE OTHER LOAN DOCUMENTS ARE SUBJECT TO THE PROVISIONS OF THE
SECTION IN THE LOAN AGREEMENT ENTITLED “BORROWER’S LIABILITY”.

 

8.2 NON-WAIVER. By accepting payment of any amount secured hereby after its due
date or late performance of any other Secured Obligation, Beneficiary shall not
waive its right against any person obligated directly or indirectly hereunder or
on any Secured Obligation, either to require prompt payment or performance when
due of all other sums and obligations so secured or to declare default for
failure to make such prompt payment or performance. No failure by Beneficiary or
Trustee to exercise any right or remedy hereunder arising upon any Default shall
be construed to prejudice Beneficiary’s or Trustee’s rights or remedies upon the
occurrence of any other or subsequent Default. No delay by Beneficiary or
Trustee in exercising any such right or remedy shall be construed to preclude
Beneficiary or Trustee from the exercise thereof at any time while that Default
is continuing. No notice to nor demand on Trustor shall of itself entitle
Trustor to any other or further notice or demand in similar or other
circumstances.

 

8.3 PERMITTED CONTESTS. After prior written notice to Beneficiary, Trustor may
contest, by appropriate legal or other proceedings conducted in good faith and
with due diligence, the amount, validity or application, in whole or in part, of
any lien, levy, tax or assessment, or any lien of any laborer, mechanic,
materialman, supplier or vendor, or the application to Trustor or the Property
of any law or the validity thereof, the assertion or imposition of which, or the
failure to pay when due, would constitute a Default; provided that (a) Trustor
pursues the contest diligently, in a manner which Beneficiary determines in its
reasonable discretion is not prejudicial to Beneficiary, and does not impair the
lien of this Deed of Trust; (b) the Property, or any part hereof or estate or
interest therein, shall not be in any danger of being sold, forfeited or lost by
reason of such proceedings; (c) in the case of the contest of any law or other
legal requirement, Beneficiary shall not be in any danger of any civil or
criminal liability; and (d) if reasonably required by Beneficiary, Trustor
deposits with Beneficiary any funds or other forms of assurance (including a
bond or letter of credit) reasonably satisfactory to Beneficiary to protect
Beneficiary from the consequences of the contest being unsuccessful. Trustor’s
right to contest pursuant to the terms of this provision shall in no way relieve
Trustor of its obligations under the Loan or to make payments to Beneficiary as
and when due.

 

14



--------------------------------------------------------------------------------

8.4 FURTHER ASSURANCES. Trustor shall, upon demand by Beneficiary or Trustee,
execute, acknowledge (if appropriate) and deliver any and all documents and
instruments and do or cause to be done all further acts deemed reasonably
necessary or appropriate by Beneficiary to effectuate the purposes of the Loan
Documents and to further perfect any assignments contained therein.

 

8.5 ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by
Beneficiary to enforce or defend any provision of this Deed of Trust and/or any
of the other Loan Documents, or as a consequence of any Default under the Loan
Documents, with or without the filing of any legal action or proceeding, and
including, without limitation, any fees and expenses incurred in any bankruptcy
proceeding of Trustor, then Trustor shall immediately pay to Beneficiary upon
demand, the amount of all reasonable third-party costs and expenses actually
incurred by Beneficiary in connection therewith (including reasonable attorneys’
fees and any loan servicing and/or special servicing fees), together with
interest thereon from the date of such demand until paid at the Default Rate (as
defined in the Loan Agreement); provided that, if any action is commenced in
connection with any of the foregoing, the party who is determined to be the
prevailing party in such action shall be entitled to be paid, and the
non-prevailing party shall pay to the prevailing party, all costs and expenses
(including, reasonable attorneys’ fees and interest thereon as noted above) as
fixed by the court. As used herein the term “prevailing party” shall mean the
party which obtains the principal relief it has sought, whether by compromise
settlement or judgment. If the party which commenced or instituted the action,
suit or proceeding shall dismiss or discontinue it without the concurrence of
the other party, such other party shall be deemed the prevailing party.

 

8.6 TRUSTOR AND BENEFICIARY DEFINED. The term “Trustor” includes both the
original Trustor and any subsequent owner or owners of any of the Property, and
the term “Beneficiary” includes the original Beneficiary and any future owner or
holder, including assignees, pledges and participants, of the Note or any
interest therein.

 

8.7 DISCLAIMERS.

a. Intentionally Deleted.

b. Relationship. The relationship of Trustor and Beneficiary under this Deed of
Trust and the other Loan Documents is, and shall at all times remain, solely
that of borrower and lender, and Beneficiary neither undertakes nor assumes any
responsibility or duty to Trustor or to any third party with respect to the
Property. Notwithstanding any other provisions of this Deed of Trust and the
other Loan Documents: (i) Beneficiary is not, and shall not be construed to be,
a partner, joint venturer, member, alter ego, manager, controlling person or
other business associate or participant of any kind of Trustor, and Beneficiary
does not intend to ever assume such status; (ii) Beneficiary does not intend to
ever assume any responsibility to any person for the quality, suitability,
safety or condition of the Property; and (iii) Beneficiary shall not be deemed
responsible for or a participant in any acts, omissions or decisions of Trustor.

c. No Liability. Beneficiary shall not be directly or indirectly liable or
responsible for any loss, claim, cause of action, liability, indebtedness,
damage or injury of any kind or character to any person or property arising from
any construction on, or occupancy or use of, the Property, whether caused by or
arising from: (i) any defect in any building, structure, grading, fill,
landscaping or other improvements thereon or in any on-site or off-site
improvement or other facility therein or thereon; (ii) any act or omission of
Trustor or any of Trustor’s agents, employees, independent contractors,
licensees or invitees; (iii) any accident in or on the Property or any fire,
flood or other casualty or hazard thereon; (iv) the failure of Trustor or any of
Trustor’s licensees, employees, invitees, agents, independent contractors or
other representatives to maintain the Property in a safe condition; or (v) any
nuisance made or suffered on any part of the Property.

 

8.8 SEVERABILITY. If any provision or obligation under this Deed of Trust or the
other Loan Documents shall be determined by a court of competent jurisdiction to
be invalid, illegal or unenforceable, that provision shall be deemed severed
from this Deed of Trust and the validity, legality and enforceability of the
remaining provisions or obligations shall remain in full force as though the
invalid, illegal, or unenforceable provision had never been a part of this Deed
of Trust.

 

15



--------------------------------------------------------------------------------

8.9 RELATIONSHIP OF ARTICLES. The rights, remedies and interests of Beneficiary
under the Deed of Trust established by Article 1 and Article 2 and the security
agreement established by Article 4, are independent and cumulative, and there
shall be no merger of any lien created by the Deed of Trust with any security
interest created by the security agreement. The absolute assignment of rents and
leases established by Article 3 is similarly independent of and separate from
the Deed of Trust and the security agreement.

 

8.10 MERGER. No merger shall occur as a result of Beneficiary’s acquiring any
other estate in, or any other lien on, the Property unless Beneficiary consents
to a merger in writing.

 

8.11 OBLIGATIONS OF TRUSTOR, JOINT AND SEVERAL. If more than one person has
executed this Deed of Trust as “Trustor”, the obligations of all such persons
hereunder shall be joint and several.

 

8.12 INTENTIONALLY OMITTED.

 

8.13 INTEGRATION; INTERPRETATION. This Deed of Trust and the other Loan
Documents contain or expressly incorporate by reference the entire agreement of
the parties with respect to the matters contemplated herein and supersede all
prior negotiations or agreements, written or oral. This Deed of Trust shall not
be modified except by written instrument executed by all parties. Any reference
in this Deed of Trust to the Property or Collateral shall include all or any
part of the Property or Collateral. Any reference to this Deed of Trust includes
any amendments, renewals or extensions now or hereafter approved by Beneficiary
in writing.

 

8.14 CAPITALIZED TERMS. Capitalized terms not otherwise defined herein shall
have the meanings set forth in the Loan Agreement.

 

8.15 SUCCESSORS IN INTEREST. The terms, covenants, and conditions contained
herein and in the other Loan Documents shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties. The foregoing
sentence shall not be construed to permit Trustor to assign the Loan, except as
otherwise permitted under the Loan Agreement or the other Loan Documents.

 

8.16 ACTIONS OF THE TRUSTEE. All provisions hereof shall inure to the benefit of
and all actions authorized hereunder shall be exercisable by the Trustee at
Beneficiary’s request.

 

8.17

GOVERNING LAW. THIS DEED OF TRUST AND THE LOAN, AS A WHOLE, WAS NEGOTIATED IN
THE STATE OF NEW YORK AND THE LENDER HAS SUBSTANTIAL BUSINESS OPERATIONS IN THE
STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP
TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS DEED OF TRUST, THE NOTE AND THE
OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE PROPERTY IS LOCATED,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY
AND ENFORCEABILITY OF

 

16



--------------------------------------------------------------------------------

 

ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER.
TO THE FULLEST EXTENT PERMITTED BY LAW, TRUSTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS DEED OF TRUST, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS DEED
OF TRUST, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

8.18 CONSENT TO JURISDICTION. ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
BENEFICIARY OR TRUSTOR ARISING OUT OF OR RELATING TO THIS DEED OF TRUST OR THE
OTHER LOAN DOCUMENTS MAY AT BENEFICIARY’S OPTION BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW AND TRUSTOR WAIVES ANY OBJECTIONS
WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF
ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH OF BENEFICIARY AND TRUSTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. TRUSTOR DOES HEREBY DESIGNATE AND APPOINT:

Corporation Service Company

2711 Centerville Road, Suite 400

Wilmington, Delaware 19808

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO TRUSTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON TRUSTOR IN ANY SUCH SUIT, ACTION
OR PROCEEDING IN THE STATE OF NEW YORK. TRUSTOR (I) SHALL GIVE PROMPT NOTICE TO
BENEFICIARY OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY
AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH
AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

 

8.19 EXHIBITS. Exhibit A is incorporated into this Deed of Trust by this
reference.

 

8.20 ADDRESSES; REQUEST FOR NOTICE. All notices and other communications that
are required or permitted to be given to a party under this Deed of Trust or the
Loan Documents shall be in writing, refer to the Loan number, and shall be sent
to such party, either by personal delivery, by overnight delivery service, by
certified first class mail, return receipt requested, or by facsimile
transmission to the addressee or facsimile number below. All such notices and
communications shall be deemed effective upon receipt of such delivery or
facsimile transmission. The addresses of the parties are set forth on page 1 of
this Deed of Trust and the facsimile numbers for the parties are as follows:

 

17



--------------------------------------------------------------------------------

Beneficiary:

Wells Fargo Bank, National Association

Wells Fargo Center

1901 Harrison Street, 2nd Floor

MAC A0227-020

Oakland, California 94612

Attention: Commercial Mortgage Servicing

Facsimile: 1-866-359-5952

Loan No.: 31-0910915

with a copy to:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, North Carolina 28202

Attention: James P. Carroll, Esq.

Facsimile: (704) 348-5200

Trustee:

Chicago Title Company

700 S. Flower Street, Suite 800

Los Angeles, California 90017

Trustor:

c/o Industrial Income Operating Partnership, LP

518 17th Street, Suite 1700

Denver, Colorado 80202

Attention: Lainie Minnick and General Counsel

Facsimile: (303) 869-4602

Any Trustor whose address is set forth on page 1 of this Deed of Trust hereby
requests that a copy of notice of default and notice of sale be delivered to it
at that address. Failure to insert an address shall constitute a designation of
Trustor’s last known address as the address for such notice. Any party shall
have the right to change its address for notice hereunder to any other location
within the United States by giving ten (10) days notice to the other parties in
the manner set forth above.

 

8.21 COUNTERPARTS. This Deed of Trust may be executed in any number of
counterparts, each of which, when executed and delivered, will be deemed an
original and all of which taken together, will be deemed to be one and the same
instrument.

 

8.22 WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, EACH
OF TRUSTOR AND BENEFICIARY, HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THIS DEED OF
TRUST, INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF
OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS DEED OF TRUST (AS NOW OR
HEREAFTER MODIFIED) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY PARTY THIS DEED OF
TRUST MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF ANY
RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

 

18



--------------------------------------------------------------------------------

8.23 STATE SPECIFIC PROVISIONS. The provisions applicable under California state
law as set forth on Schedule I attached hereto shall govern with respect to this
Deed of Trust to the extent of any conflict or inconsistency.

[SIGNATURE PAGE FOLLOWS]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Trustor has executed this Deed of Trust as of the day and
year set forth above and Trustor acknowledges receipt of a copy hereof.

 

TRUSTOR:

IIT INLAND EMPIRE – 3700 INDIAN AVE LP, A Delaware limited

partnership

By:       IIT Inland Empire – 3700 Indian Avenue GP LLC, a Delaware limited
liability company, its general partner   By:       IIT Real Estate Holdco LLC, a
Delaware limited liability company, its sole member     By:       Industrial
Income Operating Partnership LP, a Delaware limited partnership, its sole member
      By:       Industrial Income Trust Inc., a Maryland corporation, its
general partner         By:    

       /s/ Thomas G. McGonagle

            Name:  

Thomas G. McGonagle

            Title:  

CFO

ACKNOWLEDGEMENT:

 

STATE OF Colorado        )                      ) ss: COUNTY OF Denver        )
  

On December 22nd, 2010, before me, Erin Pearson , a Notary Public, personally
appeared Tom McGonagle , who proved to me on the basis of satisfactory evidence
to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

  /s/ Erin K. Pearson

Signature of Notary Public

                                         [SEAL]

 

-1-